Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11353230.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘115 teaches each and every limitation of ‘233. 

17/139115
17/226233
1. An occupancy tracking device, comprising:
a network interface operably coupled to a Heating, Ventilation, and Air Conditioning (HVAC) system, wherein the HVAC system is configured to control a temperature of a space; and
a processor operably coupled to the network interface, configured to:
establish a network connection with an access point;
capture wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period;
generate a first statistical metadata for the wireless signal distortion information, wherein the first statistical metadata comprises one or more statistical metrics that are associated with the signal strength of the network connection with the access point over the first predetermined time period;
input the wireless signal distortion information and the first statistical metadata for the wireless signal distortion information into a machine learning model, wherein:
the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information and the first statistical metadata for the wireless signal distortion information; and
the predicted occupancy level indicates a number of people that are present within with the space;
obtain the predicted occupancy level from the machine learning model;
control the HVAC system based on the predicted occupancy level;
capture training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period;
generate a second statistical metadata for the training information;
determine a number of people that are present within the space when capturing the training information; and
train the machine learning model using the training information, the second statistical metadata for the training information, and the number of people that are present within the space when capturing the training information.
2. The device of claim 1, wherein determining the number of people that are present within the space when capturing the training information comprises:
detecting one or more user devices that are connected to the access point; and
identifying a number of people that are associated with the one or more user devices.
3. The device of claim 1, wherein determining the number of people that are present within the space when capturing the training information comprises:
capturing an audio signal within the space;
identifying one or more voices within the audio signal; and
determining a number of people that are present within the space based on the one or more voices.
4. The device of claim 1, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is greater than zero; and
transitioning the HVAC system out of a low power mode.
5. The device of claim 1, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is zero; and
transitioning the HVAC system to a low power mode.
6. The device of claim 1, wherein controlling the HVAC system comprises adjusting a set point temperature for the space.
7. An occupancy tracking method, comprising:
establishing a network connection with an access point;
capturing wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period;
generating a first statistical metadata for the wireless signal distortion information, wherein the first statistical metadata comprises one or more statistical metrics that are associated with the signal strength of the network connection with the access point over the first predetermined time period;
inputting the wireless signal distortion information and the first statistical metadata for the wireless signal distortion information into a machine learning model, wherein:
the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information and the first statistical metadata for the wireless signal distortion information; and
the predicted occupancy level indicates a number of people that are present within with a space;
obtaining the predicted occupancy level from the machine learning model;
controlling a Heating, Ventilation, and Air Conditioning (HVAC) system based on the predicted occupancy level, wherein the HVAC system is configured to control a temperature of the space;
capturing training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period;
generating a second statistical metadata for the training information;
determining a number of people that are present within the space when capturing the training information; and
training the machine learning model using the training information, the second statistical metadata for the training information, and the number of people that are present within the space when capturing the training information.
8. The method of claim 7, wherein determining the number of people that are present within the space when capturing the training information comprises:
detecting one or more user devices that are connected to the access point; and
identifying a number of people that are associated with the one or more user devices.
9. The method of claim 7, wherein determining the number of people that are present within the space when capturing the training information comprises:
capturing an audio signal within the space;
identifying one or more voices within the audio signal; and
determining a number of people that are present within the space based on the one or more voices.
10. The method of claim 7, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is greater than zero; and
transitioning the HVAC system out of a low power mode.
11. The method of claim 7, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is zero; and
transitioning the HVAC system to a low power mode.
12. The method of claim 7, wherein controlling the HVAC system comprises adjusting a set point temperature for the space.
13. An occupancy tracking system, comprising:
a Heating, Ventilation, and Air Conditioning (HVAC) system, wherein the HVAC system is configured to control a temperature of a space;
an access point configured to transmit data to a thermostat; and
the thermostat in signal communication with the HVAC system and the access point, configured to:
establish a network connection with the access point;
capture wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period;
generate a first statistical metadata for the wireless signal distortion information, wherein the first statistical metadata comprises one or more statistical metrics that are associated with the signal strength of the network connection with the access point over the first predetermined time period;
input the wireless signal distortion information and the first statistical metadata for the wireless signal distortion information into a machine learning model, wherein:
the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information and the first statistical metadata for the wireless signal distortion information; and
the predicted occupancy level indicates a number of people that are present within with the space;
obtain the predicted occupancy level from the machine learning model;
control the HVAC system based on the predicted occupancy level;
capture training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period;
generate a second statistical metadata for the training information;
determine a number of people that are present within the space when capturing the training information; and
train the machine learning model using the training information, the second statistical metadata for the training information, and the number of people that are present within the space when capturing the training information.
14. The system of claim 13, wherein determining the number of people that are present within the space when capturing the training information comprises:
detecting one or more user devices that are connected to the access point; and
identifying a number of people that are associated with the one or more user devices.
15. The system of claim 13, wherein determining the number of people that are present within the space when capturing the training information comprises:
capturing an audio signal within the space;
identifying one or more voices within the audio signal; and
determining a number of people that are present within the space based on the one or more voices.
16. The system of claim 13, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is greater than zero; and
transitioning the HVAC system out of a low power mode.
17. The system of claim 13, wherein controlling the HVAC system comprises adjusting a set point temperature for the space.

1. An occupancy tracking device, comprising:
a network interface operably coupled to a Heating, Ventilation, and Air Conditioning (HVAC) system, wherein the HVAC system is configured to control a temperature of a space; and
a processor operably coupled to the network interface, configured to:
establish a network connection with an access point;
capture wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period;
input the wireless signal distortion information into a machine learning model, wherein:
the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information; and
the predicted occupancy level indicates a number of people that are present within with the space;
obtain the predicted occupancy level from the machine learning model;
control the HVAC system based on the predicted occupancy level;
capture training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period;
determine a number of people that are present within the space when capturing the training information; and
train the machine learning model using the training information and the number of people that are present within the space when capturing the training information.
2. The device of claim 1, wherein determining the number of people that are present within the space when capturing the training information comprises:
detecting one or more user devices that are connected to the access point; and
identifying a number of people that are associated with the one or more user devices.
3. The device of claim 1, wherein determining the number of people that are present within the space when capturing the training information comprises:
capturing an audio signal within the space;
identifying one or more voices within the audio signal; and
determining a number of people that are present within the space based on the one or more voices.
4. The device of claim 1, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is greater than zero; and
transitioning the HVAC system out of a low power mode.
5. The device of claim 1, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is zero; and
transitioning the HVAC system to a low power mode.
6. The device of claim 1, wherein controlling the HVAC system comprises adjusting a set point temperature for the space.
7. An occupancy tracking method, comprising:
establishing a network connection with an access point;
capturing wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period;
inputting the wireless signal distortion information into a machine learning model, wherein:
the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information; and
the predicted occupancy level indicates a number of people that are present within with a space;
obtaining the predicted occupancy level from the machine learning model;
controlling a Heating, Ventilation, and Air Conditioning (HVAC) system based on the predicted occupancy level, wherein the HVAC system is configured to control a temperature of the space;
capturing training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period;
determining a number of people that are present within the space when capturing the training information; and
training the machine learning model using the training information and the number of people that are present within the space when capturing the training information.
8. The method of claim 7, wherein determining the number of people that are present within the space when capturing the training information comprises:
detecting one or more user devices that are connected to the access point; and
identifying a number of people that are associated with the one or more user devices.
9. The method of claim 7, wherein determining the number of people that are present within the space when capturing the training information comprises:
capturing an audio signal within the space;
identifying one or more voices within the audio signal; and
determining a number of people that are present within the space based on the one or more voices.
10. The method of claim 7, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is greater than zero; and
transitioning the HVAC system out of a low power mode.
11. The method of claim 7, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is zero; and
transitioning the HVAC system to a low power mode.
12. The method of claim 7, wherein controlling the HVAC system comprises adjusting a set point temperature for the space.
13. An occupancy tracking system, comprising:
a Heating, Ventilation, and Air Conditioning (HVAC) system, wherein the HVAC system is configured to control a temperature of a space;
an access point configured to transmit data to a thermostat; and
the thermostat in signal communication with the HVAC system and the access point, configured to:
establish a network connection with the access point;
capture wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period;
input the wireless signal distortion information into a machine learning model, wherein:
the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information; and
the predicted occupancy level indicates a number of people that are present within with the space;
obtain the predicted occupancy level from the machine learning model;
control the HVAC system based on the predicted occupancy level;
capture training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period;
determine a number of people that are present within the space when capturing the training information; and
train the machine learning model using the training information and the number of people that are present within the space when capturing the training information.
14. The system of claim 13, wherein determining the number of people that are present within the space when capturing the training information comprises:
detecting one or more user devices that are connected to the access point; and
identifying a number of people that are associated with the one or more user devices.
15. The system of claim 13, wherein determining the number of people that are present within the space when capturing the training information comprises:
capturing an audio signal within the space;
identifying one or more voices within the audio signal; and
determining a number of people that are present within the space based on the one or more voices.
16. The system of claim 13, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is greater than zero; and
transitioning the HVAC system out of a low power mode.
17. The system of claim 13, wherein controlling the HVAC system comprises adjusting a set point temperature for the space.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2,6-8, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG/PUB 20200092742) in view over Haines et al. (PG/PUB 20180004178).
Claim 1. 
    Lee et al. teaches an occupancy tracking device (Figure 1-100, Figure 4-100), comprising: 
      a network interface (Figure 4-110/160 and/or Figure 5-150) o, configured to: 
establish a network connection with an access point (0067-68 e.g. “ Referring to FIGS. 2 and 3, a people counting device 100 can estimate the number of people by collecting and analyzing probe request packets transmitted to an access point 600 by a plurality of user terminals 500 (500_1 to 500_N). In the present embodiment, the user terminal 200 illustrated in FIG. 1 is a terminal capable of requesting a people counting result to the people counting device 100 and can be included in a user terminal 500 transmitting probe request packets. In addition, at least one of the user terminals 500 (500_1 to 500_N) illustrated in FIG. 2 can be a terminal that can request a people counting result to the people counting device 100 The user terminal 500 can periodically transmit probe request packets to the access point 600 in order to search for a neighboring access point 600. The access point 600 can receive probe request packets from the user terminal 500 and then transmit a probe response packet to the user terminal 500 in response to the probe request packet to notify the existence of the access point 600.”)

capture wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period (0020 e.g. “The generating of the density data can include generating the density data further including a signal strength average value of the probe request packets and a signal strength standard deviation of the probe request packets.,” see also claim 16, see also 0030, 0069 (SSI), 0078 (signal strength average), 0159 (signal strength average)

input the wireless signal distortion information into a machine learning model (ABSTRACT, 0015, claim 11, 0024-25, 0034, 0056, 0063-64, 0071, 0076, 0080. 0089-89, 0136-0140, 0150, 0160-0161 e.g. see learning model)

wherein: the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information (ABSTRACT, 0015, claim 11, 0024-25, 0034, 0056, 0063-64, 0071, 0076, 0080. 0089-89, 0136-0140, 0150, 0160-0161 e.g. see learning model for counting a number of people based on signal strengths)

the predicted occupancy level indicates a number of people that are present within with the space (ABSTRACT, 0015, claim 11, 0024-25, 0034, 0056, 0063-64, 0071, 0076, 0080. 0089-89, 0136-0140, 0150, 0160-0161 e.g. see learning model for counting a number of people based on signal strengths))

obtain the predicted occupancy level from the machine learning model;

capture training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period (0024, claim 20, 0034-35, 0048, Figure 7, 0071-72, 0078-80, 0094, 0104-0114 e.g. see training data for machine learning model)
determine a number of people that are present within the space when capturing the training information (ABSTRACT, 0015, claim 11, 0024-25, 0034, 0056, 0063-64, 0071, 0076, 0080. 0089-89, 0136-0140, 0150, 0160-0161 e.g. see learning model for counting a number of people based on signal strengths.  As interpreted, a model is continuously updated with training data while people are present in the building and accessing the access point)

    train the machine learning model using the training information and the number of people that are present within the space when capturing the training information (0024, claim 20, 0034-35, 0048, Figure 7, 0071-72, 0078-80, 0094, 0104-0114 e.g. see training data for machine learning model)

Lee et al. does not expressly teach the HVAC limitations as described below; however, Haines et al.  teaches the HVAC limitations as described below.
operably coupled to a Heating, Ventilation, and Air Conditioning (HVAC) system, wherein the HVAC system is configured to control a temperature of a space (ABSTRACT) ; and a processor operably coupled to the network interface AND control the HVAC system based on the predicted occupancy level (Haines, ABSTRACT, Figure 5 -225-240, see 0010, 0032 e.g. see controlling HVAC temperature based on number of devices (occupants))
  
    One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lee et al. and Haines would achieve an expected and predictable result comprising controlling the HVAC based on a predicted occupancy level and establishing a network connection with the HVAC system operably coupled with a processor.  One of ordinary skill in the art would be motivated to a adjust the system based on accurate people counts, as described by Haines, 0002-0005.


Claim 2. 
 Lee et al. teaches the device of claim 1, wherein determining the number of people that are present within the space when capturing the training information comprises:
       detecting one or more user devices that are connected to the access point; and identifying a number of people that are associated with the one or more user devices (0058, 0063-64, Figure 2, 0067-68, 0070-71 e.g. see people counting device associated with mobile terminals/user terminal 200)

Claim 6. 
   The cited combination of prior art teaches the device of claim 1, wherein controlling the HVAC system comprises adjusting a set point temperature for the space (Haines, 0039 e.g. see setpoint temperature)

Claim 7. Lee, as modified by Haines, teaches an occupancy tracking method, comprising: 

establishing a network connection with an access point;  supra claim 1

capturing wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period; supra claim 1

inputting the wireless signal distortion information into a machine learning model, wherein: the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information; and supra claim 1

the predicted occupancy level indicates a number of people that are present within with a space; obtaining the predicted occupancy level from the machine learning model; 

controlling a Heating, Ventilation, and Air Conditioning (HVAC) system based on the predicted occupancy level, wherein the HVAC system is configured to control a temperature of the space; supra claim 1

capturing training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period; determining a number of people that are present within the space when capturing the training information; and training the machine learning model using the training information and the number of people that are present within the space when capturing the training information.  supra claim 1

Claim 7 is rejected under the same rationale and combination of prior art set forth in claim 1.

Claim 8. 
   The cited combination of prior art teaches the method of claim 7, wherein determining the number of people that are present within the space when capturing the training information comprises: 
    detecting one or more user devices that are connected to the access point (Lee, Figure 3-500_nth devices); and identifying a number of people that are associated with the one or more user devices (0058, 0063-64, Figure 2, 0067-68, 0070-71 e.g. see people counting device associated with mobile terminals/user terminal 200.  As interpreted, each mobile device is associated with a person.)

Claim 12. 
The cited combination of prior art teaches the  method of claim 7, wherein controlling the HVAC system comprises adjusting a set point temperature for the space ((Haines, 0039 e.g. see setpoint temperature))

Claim 13.
    Lee, as modified by Haines, teaches an occupancy tracking system, comprising: a Heating, Ventilation, and Air Conditioning (HVAC) system, wherein the HVAC system is configured to control a temperature of a space; an access point configured to transmit data to a thermostat; and the thermostat in signal communication with the HVAC system and the access point, configured to: establish a network connection with the access point; capture wireless signal distortion information for the network connection, wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period; input the wireless signal distortion information into a machine learning model, wherein: the machine learning model is configured to determine a predicted occupancy level based on the wireless signal distortion information; and the predicted occupancy level indicates a number of people that are present within with the space; obtain the predicted occupancy level from the machine learning model; control the HVAC system based on the predicted occupancy level; capture training information for the network connection, wherein the training information identifies a signal strength of the network connection with the access point over a second predetermined time period; determine a number of people that are present within the space when capturing the training information; and train the machine learning model using the training information and the number of people that are present within the space when capturing the training information.  

Claim 13 is rejected under the same rationale and combination of prior art set forth in claim 1.

Claim 14. 
     The cited combination of prior art teaches the system of claim 13, wherein determining the number of people that are present within the space when capturing the training information comprises: detecting one or more user devices that are connected to the access point (Lee, Figure 3 -500nth devices, ABSTRACT – see people counting via mobile devices); and identifying a number of people that are associated with the one or more user devices (Lee, 0058, 0063-64, Figure 2, 0067-68, 0070-71 e.g. see people counting device associated with mobile terminals/user terminal 200.  As interpreted, each mobile device is associated with a person.)

Claim 17
The cited combination of prior art teaches the  system of claim 13, wherein controlling the HVAC system comprises adjusting a set point temperature for the space ((Haines, 0039 e.g. see setpoint temperature))


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG/PUB 20200092742) in view over Haines et al. (PG/PUB 20180004178) in view over White (USPN 10354655)

Claim 3. 
    Lee teaches the device of claim 1 but does not teach the audio signal limitations as described below.  White teaches the audio signal limitations as described below.
      wherein determining the number of people that are present within the space when capturing the training information comprises: capturing an audio signal within the space; identifying one or more voices within the audio signal; and determining a number of people that are present within the space based on the one or more voices (White, ABSTRACT, Col 2 lines 41-67, Col 4 lines 35-67 e.g. see particular voice or audio sound that is distinctive within the space to more accurately count a number of occupants,” see also “baseline audio-print” and “occupant counter” used for training the system to count a number of occupants, Col 2 lines 61-62 and Col 3 lines 10-20.

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lee et al. and White  would achieve an expected and predictable result of counting a number of occupants via voice.  One of ordinary skill in the art would be motivated to apply White because it’s reasonably pertinent to a problem of occupant counting with a benefit of improving accuracy in the occupant count, as described, Col 1 lines 12-51.


Claim 9. 
    The cited combination of prior art teaches the method of claim 7, wherein determining the number of people that are present within the space when capturing the training information comprises: capturing an audio signal within the space; identifying one or more voices within the audio signal; and determining a number of people that are present within the space based on the one or more voices, supra claim 3 
   Claim 9 is rejected under the same rationale and prior art set forth in claim 3

Claim 15. 
   The cited combination of prior art teaches the system of claim 13, wherein determining the number of people that are present within the space when capturing the training information comprises: capturing an audio signal within the space; identifying one or more voices within the audio signal; and determining a number of people that are present within the space based on the one or more voices, supra claim 3

  Claim 15 is rejected under the same rationale and prior art set forth in claim 3

Claims 4-5, 10-11, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG/PUB 20200092742) in view over Haines et al. (PG/PUB 20180004178) in view over Kopp (PG/PUB 20120318490)
Claim 4. 
   Lee teaches the device of claim 1 but does not teach the transition and greater than zero limitations as described below. Kopp teaches  wherein controlling the HVAC system comprises: determining a number of people that are present within the space is greater than zero; and transitioning the HVAC system out of a low power mode. (Kopp, Figure 3, 0032, 0009-0010, 0024, 0028, 0032)

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Lee,, Haines, and Kopp would achieve an expected and predictable result comprising controlling the HVAC system comprises: determining a number of people that are present within the space is greater than zero; and transitioning the HVAC system out of a low power mode. One of ordinary skill in the art would be motivated to reduce energy consumption depending on whether a space is occupied, as described by Kopp, 0009-0010.


Claim 5. 
     The cited combination of prior art teaches the device of claim 1, wherein controlling the HVAC system comprises: determining a number of people that are present within the space is zero; and transitioning the HVAC system to a low power mode ((Kopp, Figure 3, 0032, 0009-0010, 0024, 0028, 0032)

Claim 5 is rejected under the same rationale and combination of prior art set forth in claim 4.

Claim 10. 
    The cited combination of prior art teaches the method of claim 7, wherein controlling the HVAC system comprises: determining a number of people that are present within the space is greater than zero; and transitioning the HVAC system out of a low power mode ((Kopp, Figure 3, 0032, 0009-0010, 0024, 0028, 0032)
Claim 10 is rejected under the same rationale and combination of prior art set forth in claim 4.


Claim 11. 
   The cited combination of prior art teaches the method of claim 7, wherein controlling the HVAC system comprises: determining a number of people that are present within the space is zero; and transitioning the HVAC system to a low power mode ((Kopp, Figure 3, 0032, 0009-0010, 0024, 0028, 0032)
Claim 11 is rejected under the same rationale and combination of prior art set forth in claim 4.


Claim 16. 
  The cited combination of prior art teaches the system of claim 13, wherein controlling the HVAC system comprises: determining a number of people that are present within the space is greater than zero; and transitioning the HVAC system out of a low power mode ((Kopp, Figure 3, 0032, 0009-0010, 0024, 0028, 0032)

Claim 16 is rejected under the same rationale and combination of prior art set forth in claim 4.



 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
People counting by means of wi-fi (J Kalikova, J Krcal - 2017 Smart City Symposium Prague …, 2017 - ieeexplore.ieee.org… a certain wireless network, and devices such as mobile phones, send network packets searching for … Signal Strength Indication is a dBm value that indicates the wireless signal strength …)

CrossCount: A deep learning system for device-free human counting using WiFi OT Ibrahim, W Gomaa, M Youssef - IEEE Sensors Journal, 2019 - ieeexplore.ieee.org … than the signal strength, hence delivering a ubiquitous and accurate human counting system…-based systems, each human target must be equipped with a device, such as a cell phone)

Crowd monitoring using mobile phones
Y Yuan - 2014 Sixth International Conference on Intelligent …, 2014 - ieeexplore.ieee.org
… this paper proposed a crowd counting method using … using mobile phone Wi-Fi signalstrength measurements clustering method to detect the crowd, the crowd density estimate by using


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117